Citation Nr: 1416870	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a joint disability, claimed as joint pain.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for a visual disability, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972, from November 1986 to November 1989, and from February 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of his hearing has been associated with the record.

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a joint disability.  During his February 2014 hearing, he described his generalized joint pain.  The Board observes that the Veteran is currently in receipt of VA disability compensation for various musculoskeletal disabilities, to include right clavicle fracture, a cervical spine disability, and a low back disability.  However, the Veteran has also complained of knee and shoulder pain.  During his hearing, he testified that he did not sleep due to pain.  VA treatment records reflect that he has undergone occupational therapy and acupuncture.  While a VA examinations were conducted in February and April 2009, neither addressed the Veteran's complaints of generalized joint pain.  In light of the Veteran's complaints and evidence of treatment, the Board concludes that an examination is warranted to determine whether the Veteran has a disability characterized by generalized joint pain that is related to service or a service-connected disability.

During his hearing, the Veteran also offered testimony regarding sleep disturbance and fatigue.  He stated that he was generally exhausted.  The Board observes that neither the February 2009 nor the April 2009 examination addressed the Veteran's complaints of fatigue.  An examination is warranted to determine whether the Veteran has a disability characterized by fatigue that is related to service.

Finally, the Veteran seeks service connection for a visual disability.  During his hearing, he testified that his vision had worsened over time.  The Board notes that while it does not appear that the Veteran has retinopathy, an October 2006 VA treatment record indicates a finding of lattice degeneration bilaterally.  Such is also noted in a February 2003 service treatment record.  An examination is warranted to determine whether this finding represents a chronic disability that is subject to service connection.  

The Board also notes that during his hearing the Veteran stated that he had received private treatment for his eyes.  He should be afforded the opportunity to identify the provider of such treatment or to submit records of this treatment.

Finally, the Veteran has identified ongoing treatment through the Brooklyn VA Medical Center (VAMC).  Records currently associated with the Veteran's Virtual VA claims file date to October 2013.  The AOJ should ensure that any subsequent records are obtained and added to the electronic record.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private treatment for any of the currently claimed disabilities.  He should be specifically requested to identify the provider of any treatment for a visual disability.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file all VA treatment records for the period from October 24, 2013 forward.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability characterized by generalized joint pain.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present disability characterized by generalized joint pain.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability characterized by chronic fatigue.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present disability characterized by chronic fatigue.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current visual disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present visual disability.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Review the examination reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

7.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


